               Case 3:04-cr-00026-HTW-FKB Document 125 Filed 08/20/19 Page 1 of 1



                                    CLERK’S MINUTE SHEET
                          IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI (NORTHERN DIVISION)

                               Before the Honorable Robert H. Walker

                             Initial Appearance/Revocation Proceedings
Case
                  3:04cr26-HTW-1                 UNITED STATES vs. Montague, et al.
Numbers:
Hearing Date:     8/20/2019                      Time In and Out:       9:25 AM to 9:35 AM

Clerk:            SGR                            Courtroom: 881

Defendant:        Russell Lawayne Montague       Defendant’s Counsel:   John Weber, FPD

AUSA              Christopher Carter             Pretrial/Probation:    Amanda Pierce

Interpreter:      N/A                            DUSM(s)                Ivy Jenkins/Steven Davis

CSO               Tom Bishop
PROCEEDINGS
☒      Defendant sworn

☒      First Appearance by Defendant

☒      Defendant received a copy of charging document
       Defendant requests a Preliminary Hearing. The Preliminary Hearing is set for Thursday, August
☒
       22, 2019 at 3:30 PM before Magistrate Judge F. Keith Ball.
Custody Status
☒      Defendant remanded to the custody of the U.S. Marshals pending further order of the Court.

☐      Defendant detained pending hearing.
Other
☒      Final Revocation Proceedings is set on October 9, 2019 at 9:30 AM before Judge Wingate.
